By JUDGE DONALD H. KENT
This case comes on upon the Association's motion for summary judgment. The question presented is whether Va. Code Section 55-79.80:l(c) requires that a cause of action accruing during the period of declarant control and arising from a contract entered into by the declarant on th unit owners' association's behalf be brought against the declarant.
Section 55-79.80:l(c) can logically be read in two different ways and there are persuasive policy arguments in favor of both interpretations. This Court believes that the better view requires that the contract claimant sue the declarant for declarant control period breaches of declarant made contracts.
The Association's motion for summary judgment is granted.